871 F.2d 1363
Polly Method KELLERMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 88-1617.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 15, 1988.Decided Dec. 28, 1988.

Appeal from the United States District Court for the Western District of Missouri.
Before LAY, Chief Judge, FAGG, Circuit Judge, and REASONER,* District Judge.
PER CURIAM.


1
The judgment entered in favor of the United States of America against Polly Method Kellerman is hereby affirmed.  The appeal is frivolous and the complaint should be dismissed for the reasons set forth in the district court opinion.  See 8th Cir.R. 14.  All costs are assessed against the appellant.



*
 The HONORABLE STEPHEN M. REASONER, United States District Judge for the Eastern District of Arkansas, sitting by designation